Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-13-00086-CV

               ONE (1) 1992 CHEVROLET PICKUP, VIN 1GCEC14Z4NE164549,
                                      Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 166th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2012-CI-13890
                             Honorable Laura Salinas, Judge Presiding

Opinion by:       Karen Angelini, Justice

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: January 8, 2014

REVERSED AND REMANDED

           Timothy Edward Knoeppel appeals from a judgment in a forfeiture case. We reverse and

remand.

           In its petition, the State of Texas alleged that one 1992 Chevrolet pickup truck, VIN

1GCEC14Z4NE164549, was subject to forfeiture because it was used in the crime of driving while

intoxicated. The State further alleged that Knoeppel, the truck’s registered owner, was driving the

truck when he committed the offense of driving while intoxicated. Knoeppel filed an answer

denying the allegations in the State’s petition. The State then filed a motion for traditional summary
                                                                                                   04-13-00086-CV


judgment, which was accompanied by evidence. No response to the summary judgment motion

was filed. The trial court granted the summary judgment, and Knoeppel filed a notice of appeal.

         In the proceedings below, the State was required to establish its entitlement to summary

judgment by conclusively proving all essential elements of its cause of action as a matter of law.

See TEX. R. CIV. P. 166a(c); City of Houston v. Clear Creek Basin Authority, 589 S.W.2d 671, 678

(Tex. 1979). On appeal, Knoeppel argues the evidence presented by the State was insufficient to

support the summary judgment. 1 In its brief, the State agrees with Knoeppel that the summary

judgment evidence was insufficient to establish its cause of action as a matter of law. The State

therefore asks us to reverse the judgment and remand this case to the trial court.

         Accordingly, we reverse the trial court’s judgment, and remand this case to the trial court

for further proceedings.

                                                          Karen Angelini, Justice




1
 Knoeppel raises other issues in his brief. However, we do not address these issues because they are not necessary to
the disposition of this appeal. See TEX. R. APP. P. 47.1.

                                                        -2-